DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present invention includes” is an implied phrase which should be avoided.  The abstract should also mention the removable cap that allows the invention to serve to seal an open bottle. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “a metal plate separating the bottle cap from the bottle: should read -- a metal plate for separating the bottle cap from the bottle--  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixing part” in claim 3. This will be interpreted to be the fixing part 120 described in the specification and the figures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily separating” in claim 1 is a relative term which renders the claim indefinite. The term “easily separating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How easy it is for one to operate the tool to remove the bottle cap depends on the operator, hence the term “easily” is indefinite.
The term “soft material” in claim 4 is a relative term which renders the claim indefinite. The term “soft material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Rockwell scale is an example of an objective measurement of hardness (or softness) of a material. While the specification gives examples of soft materials like silicone or soft plastic, it still does not define what the Applicant intends “soft” to be in an objective manner.
It is unclear what structure in claim 4 can seal the bottle. It is not clear from the language of the claim whether it is a top end of the body or a detachable cover that seals the opening of the bottle. It appears in figure 6 that the body (a top end of the body) of the opener opposite the opener end of the apparatus seals the bottle with the cover detached from the body 100, and the open end of the bottle is inserted into the body, notwithstanding that the cover 200 is labeled in the figure. The cover appears to be a round top connected to an elastic part 210 in the rest of the figures, excepting figure 6, but it does not appear that there is a corresponding structure to the elastic part in figure 6. Paragraph 57 of the specification states that that the elastic part 210 is protruded and extended from the cover 200 to be fitted into the tapered inner side wall 113 and pressurized to install the cover 200 to the body 100. Paragraph 21 and 55 of the specification mentions that the cover is the structure that seals the opening of the bottle, however the claim and figure 6 are unclear as to which structure seals the opening of the bottle. The broadest reasonable interpretation of this claim applies and the applicant is advised to clarify on which structure seals the bottle. If the applicant intends to claim that the cover is detachable, and that the bottle is mounted to the cover (and not directly to the body) with the cover either attached or detached to the body, the applicant is advised to clarify that in the claim. In addition, if the intention is for the cover, while attached to the body, to elastically deform around the opening of the bottle, as to seal the open end of the bottle, as this may be what the applicant intended to show in figure 6, the applicant is also advised to clarify that in the claim. For the purposes of examination, the structure will be the removable cover that can seal the bottle. The claim as written does not limit the use of the cover removed and then used to seal the bottle in a state where the cap is separated from the bottle, but as mentioned above, it is unclear, in light of the specification, what structure the applicant intends to use to seal the bottle – a top end of the body or a detachable cover.
It is unclear what “from facing position insides the metal plate” means in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan et al. (U.S. Pub. 2016/0046473 A1).

    PNG
    media_image1.png
    638
    1059
    media_image1.png
    Greyscale

Annotated Figure

	
Jordan discloses:
With respect to claim 1:
A vertical bottle opener apparatus capable of easily separating a bottle cap from a bottle, the vertical bottle opener apparatus comprising: a body (12) including an inner space (32) and injection-molded to serve as a handle, and an opener (14) integrally formed on a lower portion of the body and including a metal [0043] plate (26) separating the bottle cap from the bottle. 
The claimed phrase “injection-molded” is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
With respect to claim 2:
wherein the body includes an outer side wall (16) on which a logo or text for advertisement [0034] is printed
With respect to claim 3:
wherein the body includes a fixing part (30) to fix the opener, and the fixing part is engaged with or forcedly inserted with an edge of the opener at a lower portion of an inner side wall of the body (annotated figure) and forms an integral structure with the opener (fig. 1 shows the opener integral with the fixing part, held in place by an interference fit, as disclosed in paragraph 0040, which is the 112(f) equivalent to the opener being engaged or forcedly inserted using protrusions of the fixing part)
With respect to claim 5:
wherein the opener includes: an opening (22) into which the bottle cap is inserted, and a first opener piece and a second opener piece (annotated figure), each of which protrudes toward a center of the opening from facing position insides the metal plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan in view of Danaka (KR 900001167 Y1) and McManus (U.S. Pat 772,250).
Jordan discloses the limitations of claim 1. Jordan does not expressly disclose a cover that is detachably installed on a top end of a body, wherein the cover is made of soft material, and is a structure that can seal the bottle by being mounted on an opening of the bottle in a state that the bottle cap is separated therefrom. Danaka, in the same field of endeavor, teaches a cover (2) that is detachably (translation page 2, lines 13-14) installed on a top end (near 29) of a body (1) and is a structure that can seal the bottle by being mounted on an opening of the bottle (figure 3) in a state that the bottle cap is separated therefrom. Danaka does not explicitly teach that the cover is made of soft material. McManus, in the same field of endeavor, teaches of a cover made of soft material (paraffin - any of various mixtures of similar hydrocarbons including mixtures that are semisolid or oily (Merriam-Webster dictionary); page 2, lines 7-11 of McManus). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bottle opener apparatus of Jordan and incorporate a cover capable of sealing a bottle at a top end of a body as taught by Danaka, for the purpose of preventing discharge of the contents of the beverage (translation page 1, lines 5-6), to make the cover detachably installed from the bottle opener, and for the purpose of preventing loss of the cover (translation page 2, lines 10-12). It would have also been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bottle opener apparatus of Jordan in view of Danaka and make the cover of a soft material, as taught by McManus for the purpose of forming an effective seal (page 2, lines 11-13) between the bottle and the cover.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-4177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Steven Huang/Examiner, Art Unit 4177
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4177